Olivee, Chief Judge:
This appeal for reappraisement has been submitted for decision upon an agreed set of facts entered into by and between the respective parties hereto.
On the agreed facts I find the American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $1.1385 per pound, less 1 per centum, net packed.
Judgment will be entered accordingly.